DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-16 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 9-16 recites a device and therefore, falls under the statutory category of being a product. See MPEP 2106.03.
2A – Prong 1: The claims 1-16 recites a judicial exception by reciting the limitations of “obtaining physiological signal data of a user”, “splitting […] data subset”, “detecting […] sleep in each data subset”, “HRV features extracted”, “based on at least one threshold”, “detecting REM sleep in respective time windows”, “detect REM and NREM based on threshold”, “changing a detected REM sleep […]”, “initial period”, “comparing detection results”, “maintaining detection results”, and “HRV features comprising […]”. These limitations, as drafted, appear to amount to no more than mere statistical computations/correlations that can practically be performed in the human mind and/or with the use of pen/paper. Accordingly, the limitations recite a mental process-type abstract idea.
2A – Prong 2: The claims 1-16 do not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. “obtaining physiological signal data”, “based on one or more heart rate variability”, “features extracted”, ….) appear to only amount to mere insignificant pre-extra solution activities of data gathering and do not amount to significantly more. In claim 9, even though data is received from a “sensor” receiving steps are performed in a “processor”, such limitations are set forth in such generic and general way that they cannot be deemed to integrate the judicial exception into a practical application. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements also do not set forth any limitations that would constitute significantly more than the judicial exception so as to confer an inventive concept. The claims 1-16 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20100125215A1 granted to Kuo et al. (hereinafter “Kuo”).
Regarding claim 1, Kuo discloses a method for determining rapid eye movement (REM) sleep and non REM (NREM) sleep, the method comprising (para 0035): obtaining physiological signal data of a user (para 0035 “ECG signals”); splitting the physiological signal data into respective data subsets (fig. 3; para 0041 “the analysis device 12 can also obtain time points of sleep and awake”); and detecting REM sleep and non REM (NREM) sleep in each data subset (fig. 3) based on one or more heart rate variability (HRV) features extracted from each data subset based on at least one threshold for each HRV feature (paras 0033-0035; para 0047 “The analysis device 12 can determine whether the subject is in a first sleep mode or a second sleep mode according to the HRV analysis result. In which, the first sleep mode includes the NREM sleep and the quiet sleep, and the second sleep mode includes the REM sleep and the paradoxical sleep”).  


Regarding claim 8, Kuo discloses the method as claimed in claim 1, wherein the HRV features comprise one or more of a group consisting of a mean heart rate (meanHR), average standard deviation of pulse pressure (ASDPP), standard deviation of heart rate for period of interest (SDHR), percent of NN intervals> 50 ms different from previous NN for period of interest (PNN50), root mean square of successive differences of NN interval for period of interest (RMSSD), blood flow features, and mean pulse pressure for the period of interest (mean PP), derived from the physiological signal data (para 0025-0026, “All of the mean values and the standard deviations of all the heartbeat periods are obtained”; para 0029).  

Regarding claim 9, Kuo discloses a device for determining rapid eye movement (REM) sleep and non REM (NREM) sleep (para 0035; fig. 1), the device comprising: a sensor for obtaining physiological signal data of a user (fig. 1; ECG signal collector); and a processor (fig. 1, analysis device 12) for splitting the physiological signal data into respective data subsets (fig. 3; para 0041 “the analysis device 12 can also obtain time points of sleep and awake”); and for detecting REM sleep and non REM (NREM) sleep in each data subset (fig. 3) based on one or more heart rate variability (HRV) features extracted from each data subset based on at least one threshold for each HRV feature (paras 0033-0035; para 0047 “The analysis device 12 can determine whether the subject is in a first sleep mode or a second sleep mode according to the HRV analysis result. In which, the first sleep mode includes the NREM sleep and the quiet sleep, and the second sleep mode includes the REM sleep and the paradoxical sleep”).  


Regarding claim 16, Kuo discloses the device as claimed in claim 9, wherein the HRV features comprise one or more of a group consisting of a mean heart rate (meanHR), an average standard deviation of pulse pressure (ASDPP), standard deviation of heart rate for period of interest (SDHR), percent of NN intervals> 50 ms different from previous NN for period of interest (PNN50), root mean square of successive differences of NN interval for period of interest (RMSSD), blood flow features, and mean pulse pressure for the period of interest (mean PP), derived from the physiological signal data (para 0025-0026, “All of the mean values and the standard deviations of all the heartbeat periods are obtained”; para 0029).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100125215A1 granted to Kuo et al. (hereinafter “Kuo”) in view of 20060235315 granted to Akselrod et al. (hereinafter “Akselrod”).
Regarding claim 2, Kuo discloses the method as claimed in claim 1, wherein detecting REM sleep and NREM sleep comprises detecting REM sleep within the data subset (fig. 3; para 0041 “the analysis device 12 can also obtain time points of sleep and awake”) but fails to explicitly disclose detecting REM and NREM sleep within time windows.
Akselrod teaches a similar method, apparatus and system for characterizing sleep. The method includes determining a REM sleep and an NREM sleep from signals of electrical activity recorded of a chest of a sleeping subject, the signals being measured over a plurality of epochs, the method comprising: extracting a series of cardiac R-R intervals from the signals; constructing a Poincare plot of the series of cardiac R-R intervals; and using the Poincare plot to determine the REM sleep and the NREM sleep of the sleeping subject (para 0034). The method further comprising calculating a plurality of moments with respect to a predetermined line along the Poincare plot, each of the plurality of moments being calculated within a predetermined time-window (para 0035, 0293). The REM sleep is defined by a plurality of epochs, each characterized by a moment which is below a predetermined threshold (para 0036). This allows for calculating REM sleep defined by a plurality of epochs (para 0036) and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep (para 0005). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Akselrod to determine the sleep status of the subject based on a plurality of epochs (time windows) to provide the predictable result of calculating REM sleep defined by a plurality of epochs and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep.

Regarding claim 3, Kuo as modified by Akselrod renders the method as claimed in claim 2 obvious as recited hereinabove, Akselrod teaches wherein in each time window REM sleep and NREM are detected based on the at least one threshold (para 0034 and 0036; also see Kuo para 0035 “the LF/HF ratio can distinguish between NREM sleep and REM sleep most clearly, and it is also an important judging criterion”; para 0038, fig 3. wherein the line is the threshold).  

Regarding claim 10, Kuo discloses the device as claimed in claim 9, wherein detecting REM sleep and NREM sleep comprises detecting REM sleep in respective time within the data subset (fig. 3; para 0041 “the analysis device 12 can also obtain time points of sleep and awake”) but fails to explicitly disclose detecting REM and NREM sleep within time windows. Akselrod teaches a similar method, apparatus and system for characterizing sleep. The method includes determining a REM sleep and an NREM sleep from signals of electrical activity recorded of a chest of a sleeping subject, the signals being measured over a plurality of epochs, the method comprising: extracting a series of cardiac R-R intervals from the signals; constructing a Poincare plot of the series of cardiac R-R intervals; and using the Poincare plot to determine the REM sleep and the NREM sleep of the sleeping subject (para 0034). The method further comprising calculating a plurality of moments with respect to a predetermined line along the Poincare plot, each of the plurality of moments being calculated within a predetermined time-window (para 0035, 0293). The REM sleep is defined by a plurality of epochs, each characterized by a moment which is below a predetermined threshold (para 0036). This allows for calculating REM sleep defined by a plurality of epochs (para 0036) and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep (para 0005). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Akselrod to determine the sleep status of the subject based on a plurality of epochs (time windows) to provide the predictable result of calculating REM sleep defined by a plurality of epochs and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep.


Regarding claim 11, Kuo as modified by Akselrod renders the device as claimed in claim 10 obvious as recited hereinabove, Akselrod teaches wherein in each time window REM sleep and NREM are detected based on the at least one threshold (para 0034 and 0036; also see Kuo para 0035 “the LF/HF ratio can distinguish between NREM sleep and REM sleep most clearly, and it is also an important judging criterion”; para 0038, fig 3. wherein the line is the threshold).  

Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100125215A1 granted to Kuo et al. (hereinafter “Kuo”) in view of US Pat Pub No. 20110124979 granted to Heneghan et al. (hereinafter “Heneghan”).
Regarding claim 4, Kuo discloses the method as claimed in claim 1, but fails to disclose further comprising changing a detected REM sleep to a detected NREM sleep if the detected REM sleep is within an initial time period of the obtained physiological signal data.  
Heneghan teaches a similar system and method for monitoring sleep by recording and analyzing ECG and PPG to provide output indicative of a sleep characteristic (para 0010). The system and method includes a classification stage to estimate sleep state: wakefulness, REM, non-REM (para 0045). Heneghan teaches that it is known to provide post-processing to reduce epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population. These adjustments include setting the probability for REM sleep to zero for the first 60 minutes of the recording (para 0046; therefore, any detected REM within the initial period would be changed to NREM since the probability of having REM within the first initial period of sleep is zero). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Heneghan to provide post-processing of the data to provide the predictable result of reducing epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population.

Regarding claim 5, Kuo as modified by Heneghan renders the method as claimed in claim 4 obvious as recited hereinabove, Heneghan teaches wherein the initial time period is within about 45 minutes (para 0046 “setting the probability for REM sleep to zero for the first 60 minutes of the recording”; it is noted that 60 minutes is considered to be “about 45 minutes”).  


Regarding claim 12, Kuo discloses the device as claimed in claim 9, but fails to disclose further comprising changing a detected REM sleep to a detected NREM sleep if the detected REM sleep is within an initial time period of the obtained physiological signal data.  
Heneghan teaches a similar system and method for monitoring sleep by recording and analyzing ECG and PPG to provide output indicative of a sleep characteristic (para 0010). The system and method includes a classification stage to estimate sleep state: wakefulness, REM, non-REM (para 0045). Heneghan teaches that it is known to provide post-processing to reduce epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population (para 0045). These adjustments include setting the probability for REM sleep to zero for the first 60 minutes of the recording (para 0046; therefore, any detected REM within the initial period would be changed to NREM since the probability of having REM within the first initial period of sleep is zero). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Heneghan to provide post-processing of the data to provide the predictable result of reducing epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population.

Regarding claim 13, Kuo as modified by Heneghan renders the device as claimed in claim 12, Heneghan teaches wherein the initial time period is within about 45 minutes  (para 0046 “setting the probability for REM sleep to zero for the first 60 minutes of the recording”; it is noted that 60 minutes is considered to be “about 45 minutes”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100125215A1 granted to Kuo et al. (hereinafter “Kuo”) in view of 20060235315 granted to Akselrod et al. (hereinafter “Akselrod”) as applied to claim 2-3 and 10-11 above, and further in view of US Pat Pub No. 20110124979 granted to Heneghan et al. (hereinafter “Heneghan”).

Regarding claim 6, Kuo as modified by Akselrod renders the method as claimed in claim 2 obvious as recited hereinabove, Akselrod teaches using time windows (see rejection of claim 2, para 0034) but fails to disclose further comprising comparing a REM sleep and NREM sleep detection result for one time with respective results for its nearest neighboring time.  
Heneghan teaches a similar system and method for monitoring sleep by recording and analyzing ECG and PPG to provide output indicative of a sleep characteristic (para 0010). The system and method includes a classification stage to estimate sleep state: wakefulness, REM, non-REM (para 0045). Heneghan teaches that it is known to provide post-processing to reduce epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population (para 0045). The heuristic rules allows for adjusting the classifications by comparing sections (epochs) […] reclassifying sections of non-REM sleep shorter than three minutes which are preceded and followed by REM sleep to REM sleep […]to reclassify these epochs to the class with next highest probability (para 0046; it is understood that this would require comparing neighboring time windows). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Heneghan to provide post-processing of the data to provide the predictable result of reducing epoch to epoch variability and to adjust data using heuristic rules.

Regarding claim 7, Kuo as modified by Akselrod and Heneghan renders the method as claimed in claim 6 obvious as recited hereinabove, Heneghan teaches comprising maintaining the detection result in said one window (“window” as taught and modified by Akselrod, para 0034) if said detection result is similar to the respective results for the nearest neighboring time windows  (as taught and modified by Akselrod, para 0034), and changing said detection result otherwise (para 0046 “reclassifying sections of non-REM sleep shorter than three minutes which are preceded and followed by REM sleep to REM sleep”; it is understood that classifications of the sections classified ‘correctly’ would be maintained).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100125215A1 granted to Kuo et al. (hereinafter “Kuo”) in view of US Pat Pub No. 20110124979 granted to Heneghan et al. (hereinafter “Heneghan”) and further in view of 20060235315 granted to Akselrod et al. (hereinafter “Akselrod”).

Regarding claim 14, Kuo discloses the device as claimed in claim 9, but fails to disclose wherein the processor is further configured for comparing a REM sleep and NREM sleep detection result for one time with respective results for its nearest neighboring time.  
Heneghan teaches a similar system and method for monitoring sleep by recording and analyzing ECG and PPG to provide output indicative of a sleep characteristic (para 0010). The system and method includes a classification stage to estimate sleep state: wakefulness, REM, non-REM (para 0045). Heneghan teaches that it is known to provide post-processing to reduce epoch to epoch variability and to adjust data using heuristic rules based on normal sleep physiology in the population (para 0045). The heuristic rules allows for adjusting the classifications by comparing sections (epochs) […] reclassifying sections of non-REM sleep shorter than three minutes which are preceded and followed by REM sleep to REM sleep […]to reclassify these epochs to the class with next highest probability (para 0046; it is understood that this would require comparing neighboring time s). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo with the teachings of Heneghan to provide post-processing of the data to provide the predictable result of reducing epoch to epoch variability and to adjust data using heuristic rules.
Kuo as modified by Heneghan renders the limitations above obvious but fails to disclose further comprising comparing a REM sleep and NREM sleep detection result for one time with respective results for its nearest neighboring time.  
Akselrod teaches a similar method, apparatus and system for characterizing sleep. The method includes determining a REM sleep and an NREM sleep from signals of electrical activity recorded of a chest of a sleeping subject, the signals being measured over a plurality of epochs, the method comprising: extracting a series of cardiac R-R intervals from the signals; constructing a Poincare plot of the series of cardiac R-R intervals; and using the Poincare plot to determine the REM sleep and the NREM sleep of the sleeping subject (para 0034). The method further comprising calculating a plurality of moments with respect to a predetermined line along the Poincare plot, each of the plurality of moments being calculated within a predetermined time-window (para 0035, 0293). The REM sleep is defined by a plurality of epochs, each characterized by a moment which is below a predetermined threshold (para 0036). This allows for calculating REM sleep defined by a plurality of epochs (para 0036) and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep (para 0005). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kuo as modified by Heneghan with the teachings of Akselrod to determine the sleep status of the subject based on a plurality of epochs (time windows) to provide the predictable result of calculating REM sleep defined by a plurality of epochs and for diagnosing sleep disorders, follow up results of treatment of sleep disturbances, and conducting research in the field of sleep.

Regarding claim 15, Kuo as modified by Heneghan and Akselrod renders the device as claimed in claim 14 obvious as recited hereinabove, Heneghan teaches comprising wherein the processor is configured for maintaining the detection result in said one window (“window” as taught and modified by Akselrod, para 0034) if said detection result is similar to the respective results for the nearest neighboring time windows (“window” as taught and modified by Akselrod, para 0034), and for changing said detection result otherwise (para 0046 “reclassifying sections of non-REM sleep shorter than three minutes which are preceded and followed by REM sleep to REM sleep”; it is understood that classifications of the sections classified ‘correctly’ would be maintained).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792